Citation Nr: 1729483	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for laryngeal carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel







INTRODUCTION

The Veteran had active naval service from March 1957 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously before the Board in February 2016, at which time it was remanded for additional development.  This case has now been returned to the Board for further appellate action. 

The Board notes that in February 2016, the issue of entitlement to service connection for a psychiatric disability was also remanded for additional development.  A review of the record shows that in a December 2016 rating decision, the Veteran was granted entitlement to service connection for a psychiatric disability.  As there is no indication from the record that the Veteran has disagreed with either the effective date or ratings assigned in that decision, that decision constitutes a complete grant of the benefit sought on appeal.  Therefore, the Board has limited its consideration accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDING OF FACT

Laryngeal carcinoma is etiologically related to asbestos exposure sustained in active service.    





CONCLUSION OF LAW

A throat disability was incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has laryngeal carcinoma that is related to his active service.  Specifically, the Veteran reported that he developed laryngeal carcinoma as a result of asbestos exposure he sustained while serving aboard the USS Truckee.   

A review of the Veteran's service records shows that the Veteran's military occupational specialty (MOS) during active service was builder.  Further, the service records show that the Veteran did in fact serve aboard the USS Truckee as he reported.  In a September 2016 Memorandum, VA conceded the Veteran's probable exposure to asbestos while in active service given his in-service MOS and ship assignments.

Review of the medical evidence of record shows that the Veteran was diagnosed with and treated for laryngeal carcinoma, confined to the vocal cords, in December 2014.  

The Board notes that a negative VA medical opinion was obtained in October 2016.  However, that opinion was inadequate as the examiner improperly dismissed the Veteran's in-service exposure to asbestos.   

Later in October 2016 another medical opinion was obtained from the VA Medical Center.  At that time, the VA examiner opined that it was as likely as not that the Veteran's laryngeal carcinoma was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that while aboard the USS Truckee, the Veteran was assigned to a mobile construction unit as a builder and had a probably risk of exposure to asbestos.  The examiner noted that laryngeal carcinoma has been clearly associated with exposure to asbestos.   

The Board finds that the October 2016 medical opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In sum, the Veteran was exposed to asbestos while in active service.  The Veteran was diagnosed with, and treated for laryngeal carcinoma in December 2014.  A VA examiner has opined that the Veteran's laryngeal carcinoma was as likely as not related to his exposure to asbestos during active service.

Accordingly, the Board finds that the preponderance of the evidence is for the Veteran's claim and entitlement to service connection for laryngeal carcinoma is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for laryngeal carcinoma is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


